Citation Nr: 0711387	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  03-25 406	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel

INTRODUCTION

The veteran had active service from October 1968 until May 
1970.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a September 2001 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in San Juan, Puerto Rico.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).    

In the present case, a prior April 2006 Board decision denied 
entitlement to service connection for PTSD.  However, at the 
time of that determination, pertinent VA medical records were 
not associated with the claims file.  Specifically, VA 
outpatient records dated in 2005 reveal treatment for PTSD 
symptomatology.  One such report, dated in March 2005, 
contains a diagnosis of PTSD.  Consideration of this evidence 
is critical to a fair adjudication of the claim.  Indeed, it 
is noted that the stated basis for denial by the Board in 
April 2006 was the absence of evidence reflecting a diagnosis 
of PTSD.  Accordingly, the April 2006 Board decision 
addressing the issue of entitlement to service connection for 
PTSD is vacated.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



